DETAILED ACTION
This office action is in response to the election of claims filed on 4/26/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-14 in the reply filed on 4/26/2022 is acknowledged. Claim 1-14 are currently pending in this application. Claims 15-18 have been withdrawn as Non-Elected Claims.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Birner, further known as Birner ‘929, (US 9,929,107). 
With respect to Claim 1, Birner ‘929 discloses (Fig 4c) most aspects of the current invention including a semiconductor device, comprising: 
a composite layer (32) having a first surface and a second surface opposing the first surface, the composite layer comprising a mesa (54,55,56) and a first insulating layer (96), the mesa having a top surface, a bottom surface and side faces, the side faces being embedded in the first insulating layer
wherein the mesa comprises a Group III nitride-based multilayer structure (54,55,56) that provides a Group III nitride-based device having a first electrode (38) and a second electrode (39) that are arranged on the top surface of the mesa, and the first insulating layer is formed of oxide and/or nitride material (par 76 and 82)
Furthermore, Birner ‘929 discloses an embodiment (Fig 4b) wherein the semiconductor device (70), comprising a composite layer (71) having a first surface (72) and a second surface (84) opposing the first surface, a first outer contact (layer 87 of transistor 88) positioned on the second surface of the composite layer, a second outer contact (layer 87 of transistor 88’) positioned on the second surface of the composite layer, a first conductive via (95) extending through the first insulating layer (Birner ‘929 teaches the insulating layer is disposed above barrier layer 76) and electrically coupled to a first electrode (79) on the top surface of the mesa and to the first outer contact positioned on the second surface of the composite layer, and a second conductive via (95’) extending through the first insulating layer (Birner ‘929 teaches the insulating layer is disposed above barrier layer 76) and electrically coupled to a second electrode (79’) on the top surface of the mesa and to the second outer contact positioned on the second surface of the composite layer.
Although, Birner ‘929 does not explicitly show a first outer contact positioned on the second surface of the composite layer, a second outer contact positioned on the second surface of the composite layer; Birner ‘929 teaches and disclose the following: “One or more conductive layers 174, including for example a solder layer, may be deposited onto the final rear surface 172 which enables the Group III nitride-based transistor device to be mounted on, and electrically coupled to, a further surface such as a flange which provides a ground plane and may also act as a heat sink for the Group III nitride-based transistor device.” (column 18 lines 11-17). 
Therefore, it would have been obvious at the time the invention to one having ordinary skill to modify the Birner ‘929 device (Fig 4a-4c) to include a first outer contact positioned on the second surface of the composite layer, a second outer contact positioned on the second surface of the composite layer. In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016)
With respect to Claim 2, Birner ‘929 discloses (Fig 4c) wherein the mesa further comprises a foreign base substrate (54), the foreign base substrate having an upper surface capable of supporting epitaxial growth of at least one Group III nitride and a lower surface forming the bottom surface of the mesa, wherein the Group III nitride-based multilayer structure is epitaxially formed on the upper surface of the foreign base substrate.
With respect to Claim 3, Birner ‘929 discloses (Fig 4c) wherein the foreign base substrate has a thickness a thickness t, wherein the Group III nitride-based multilayer structure has a thickness tn, and wherein t ≤ tn and 0 µm ≤  20 µm, or 0 ≤ t ≤ 5 µm, or 0.1 µm ≤ t ≤ 2 µm or 1 µm ≤ t ≤ 2 µm (column 7 lines 14-26).
Regarding claim 3, Differences in the thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses and similar thicknesses are known in the art (see e.g. Birner ‘929), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 4, Birner ‘929 discloses (Fig 4c) wherein the first surface of the composite layer comprises the top surface of the mesa and a top surface of the insulating layer, and wherein the second surface of the composite layer comprises the bottom surface of the mesa and a bottom surface of the insulating layer.
With respect to Claim 5, Birner ‘929 discloses (Fig 4c) wherein the Group III nitride-based device is a transistor device comprising a source electrode (38), a drain electrode (39) and a gate electrode (40), wherein the first electrode provides the source electrode, and wherein the second electrode provides the drain electrode.
With respect to Claim 7, Birner ‘929 discloses (Fig 4a-4b) further comprising a first conductive redistribution layer arranged on the first surface of the composite layer (see column 9 lines 55-60), wherein the first conductive redistribution layer comprises: a second insulating layer on the first surface of the composite layer; a first lateral conductive redistribution structure on the second insulating layer; a fourth conductive via extending through the second insulating layer that electrically couples the first electrode of the Group III nitride-based device to the first lateral conductive redistribution structure; and a fifth conductive via that electrically couples the first lateral conductive redistribution structure to the first conductive via (see column 9 lines 61-67).
With respect to Claim 8, Birner ‘929 discloses (Fig 4b) wherein the first outer contact extends over the bottom surface of the mesa.
With respect to Claim 9, Birner ‘929 discloses (Fig 4c) wherein the first outer contact (59) comprises a metallic layer and one or more conductive bumps arranged on the metallic layer, or the first outer contact comprises a metallic layer and solder positioned on the metallic layer (column 6 lines 1-3)
With respect to Claim 10, Birner ‘929 discloses (Fig 14-15) wherein the first outer contact further comprises solder positioned on the conductive bumps.
With respect to Claim 11, Birner ‘929 discloses (Fig 4c) further comprising a semiconductor wafer (31) arranged on the first surface of the composite layer.
With respect to Claim 12, Birner ‘929 discloses (Fig 4c) wherein the semiconductor wafer comprises at least one semiconductor device and a redistribution structure that is electrically coupled to the semiconductor device, and wherein the semiconductor device is a CMOS device, or a bipolar device, or a passive device, or passive devices for impedance matching, or active devices as a pre-driver, a low noise amplifier or full receive path or CMOS logic for digital signal processing.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Birner, further known as Birner ‘929, (US 9,929,107) in view of Prechtl (US 2014/0367700).
With respect to Claim 6, Birner ‘929 discloses (Fig 4c) most aspects of the current invention. However, Birner ‘929 does not show further comprising a third conductive via positioned in the insulating layer, wherein the third conductive via is coupled to the gate electrode and to a third outer contact positioned on the second surface of the composite layer.
On the other hand, Prechtl shows (Fig 4) a semiconductor device, comprising a composite layer having a first surface and a second surface opposing the first surface, the composite layer comprising a mesa (202, 204, 206, 208) and a first insulating layer (210), and further comprising a third conductive via (222) positioned in the insulating layer, wherein the third conductive via is coupled to a gate electrode and to a third outer contact positioned on the second surface (backside) of the composite layer (par 32). Prechtl teaches doing so to connect the gate of the HEMT to the anode of the semiconductor diode disposed at the front-side of the die (par 32).

In regards to the material of the light-emitting layer, it would have been obvious at the time the invention to one having ordinary skill to have a third conductive via positioned in the insulating layer, wherein the third conductive via is coupled to the gate electrode and to a third outer contact positioned on the second surface of the composite layer in the device of Birner ‘929 to connect the gate of the HEMT to the anode of the semiconductor diode disposed at the front-side of the die.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birner, further known as Birner ‘929, (US 9,929,107) in view of Kurata (US 2018/0151742).
With respect to Claim 13, Birner ‘929 discloses (Fig 4c) most aspects of the current invention. However, Birner ‘929 does not show further comprising a parasitic channel suppression region positioned at the interface between the side faces of the mesa and the first insulating layer and/or in the mesa and/or at the bottom surface of the mesa, wherein the parasitic channel suppression region comprises an amorphous layer or a polycrystalline layer or a high-defect density region.
On the other hand, Kurata shows (Fig 2a-3c) a semiconductor device, comprising a composite layer (32) having a first surface and a second surface opposing the first surface, the composite layer comprising a mesa and a first insulating layer (410), and further comprising a parasitic channel suppression region (406b) positioned at the interface between the side faces of the mesa and the first insulating layer and/or in the mesa and/or at the bottom surface of the mesa, wherein the parasitic channel suppression region comprises an amorphous layer or a polycrystalline layer or a high-defect density region (par 92 and 108). Kurata teaches doing so to apply an electric field from a conductor having the function of a gate electrode to a semiconductor layer thus generating a parasitic channel suppression region, and further improving the characteristics of the transistor (par 92).
In regards to the material of the light-emitting layer, it would have been obvious at the time the invention to one having ordinary skill to have a parasitic channel suppression region positioned at the interface between the side faces of the mesa and the first insulating layer and/or in the mesa and/or at the bottom surface of the mesa, wherein the parasitic channel suppression region comprises an amorphous layer or a polycrystalline layer or a high-defect density region in the device of Birner ‘929 to apply an electric field from a conductor having the function of a gate electrode to a semiconductor layer thus generating a parasitic channel suppression region, and further improving the characteristics of the transistor.
With respect to Claim 14, Kurata shows (Fig 2a-3c) wherein the parasitic channel suppression region further comprises implanted species, and wherein the implanted species comprise at least one selected from the group consisting of Ar, Kr, Xe, Ne, He, N, O, H, Fe, C, Si and Al (par 108-109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814